DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 40–51 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–10, 12, 17, and 19, drawn to a filter element, classified in F02M35/02425.
II. Claims 11 and 40–42, drawn to a filter element, classified in F02M35/02425.
Ⅲ. Claims 13 and 43–45, drawn to a filter element, classified in F02M35/02425.
Ⅳ. Claims 14–16 and 46–48, drawn to a filter element, classified in F02M35/02425.
V. Claims 18 and 49–51, drawn to a filter element, classified in F02M35/02425.
The inventions are independent or distinct, each from the other because:
Inventions Ⅰ and Ⅱ are directed to related filter elements. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅰ requires that the clamping projection defines a non-linear bearing surface comprises an undulation positioned centrally between opposed sides of the filter media pack, which is not required by invention Ⅱ. Invention Ⅱ requires that the clamping projection defines a 
Inventions Ⅰ and Ⅲ are directed to related filter elements. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅰ requires that the clamping projection defines a non-linear bearing surface comprises an undulation positioned centrally between opposed sides of the filter media pack, which is not required by invention Ⅲ. Invention Ⅲ requires that the clamping projection comprises a block member defining and an undercut to provide a handle structure configured for grasping, which is not required by invention Ⅰ. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Ⅰ and Ⅳ are directed to related filter elements. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not 
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅰ requires that the clamping projection defines a non-linear bearing surface comprises an undulation positioned centrally between opposed sides of the filter media pack, which is not required by invention Ⅳ. Invention Ⅳ requires that the clamping projection comprises a block member defining a central recess configured for receiving a center camming projection and first and second wings on opposed sides defining portions of the nonlinear bearing surface, which is not required by invention Ⅰ. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Ⅰ and V are directed to related filter elements. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅰ requires that the clamping projection defines a non-linear bearing surface comprises an undulation positioned centrally between opposed sides of the filter media pack, which is not required by invention V. Invention V requires that the non-linear bearing surface of the clamping projection is chevron shaped, which is not required by invention Ⅰ. These differences prevent either Invention from overlapping in scope because they prevent either 
Inventions Ⅱ and Ⅲ are directed to related filter elements. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅱ requires that the clamping projection defines a non-linear bearing surface comprising a centering notch formed centrally and facing toward one of the inlet end and the outlet end and the centering notch projects away from the housing seal, which is not required by invention Ⅲ. Invention Ⅲ requires that the clamping projection comprises a block member defining and an undercut to provide a handle structure configured for grasping, which is not required by invention Ⅱ. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Ⅱ and Ⅳ
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅱ requires that the clamping projection defines a non-linear bearing surface comprising a centering notch formed centrally and facing toward one of the inlet end and the outlet end and the centering notch projects away from the housing seal, which is not required by invention Ⅳ. Invention Ⅳ requires that the clamping projection comprises a block member defining a central recess configured for receiving a center camming projection and first and second wings on opposed sides defining portions of the nonlinear bearing surface, which is not required by invention Ⅱ. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Ⅱ and V are directed to related filter elements. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅱ requires that the clamping projection defines a non-linear bearing surface comprising a centering notch formed centrally and facing toward one of the inlet end and the outlet end and the centering notch projects away from the housing seal, which is not required by invention V. Invention V requires that the non-linear bearing surface of the clamping projection is chevron shaped, which is not required by invention Ⅱ. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on 
Inventions Ⅲ and Ⅳ are directed to related filter elements. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅲ requires that the clamping projection comprises a block member defining and an undercut to provide a handle structure configured for grasping, which is not required by invention Ⅳ. Additionally, Invention Ⅳ requires that the clamping projection comprises a block member defining a central recess configured for receiving a center camming projection and first and second wings on opposed sides defining portions of the nonlinear bearing surface, which is not required by invention Ⅲ. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Ⅲ and V
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅲ requires that the clamping projection comprises a block member defining and an undercut to provide a handle structure configured for grasping, which is not required by invention V. Invention V requires that the non-linear bearing surface of the clamping projection is chevron shaped, which is not required by invention Ⅲ. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Ⅳ and Ⅴ are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 
In the instant case, the inventions as claimed can have a material different structure on another. Invention Ⅳ requires that the clamping projection comprises a block member defining a central recess configured for receiving a center camming projection and first and second wings on opposed sides defining portions of the nonlinear bearing surface, which is not required by invention V. Invention V requires that the non-linear bearing surface of the clamping projection is chevron shaped, which is not required by invention IV. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
⦁	the inventions have acquired a separate status in the art in view of their different  classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40–51 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–2 and 4–5, 7 and 9–19 are rejected under 35 U.S.C. 103 as being obvious over Ackermann et al., US 2010/0186353 in view of Widerski et al., US 2008/0250763 (“Widerski”) and Wydeven, US 4,410,427 (“Wydeven”). Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Ackermann, Widerski, Wydeven  and in further view of Cross, US 8,882,874 (“Cross”). Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Ackermann, Widerski, Wydeven and in further view of Kaufmann et al., WO 2017/133797 (“Kaufmann”)1. Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Ackermann, Widerski, Wydeven  and in further view of Gieseke et al., US 2019/0046915 (“Gieseke”).  
Claim 1 is directed to a filter element. The filter element comprises a filter media pack having an inlet end. The filter element comprises an outlet end and an outer periphery extending between the inlet end and the outlet end. The inlet end and the outlet end are separated along a central axis.  The filter element also comprises a frame supporting the filter media pack. The frame includes a pivot projection and a clamp projection in spaced apart relationship. The pivot projection and the clamp projection projects outwardly away from the outer periphery. The filter element further comprises a housing seal supported by the frame surrounding the central axis.  
The clamp projection defines a non-linear bearing surface extending in a direction transverse to the central axis. The nonlinear bearing surface is arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the central axis. The non-
Ackermann discloses a filter element (i.e., main filter element 36). Ackermann Fig. 5, [0044]. The filter element 36 comprises a filter media pack (filter bellows 42) having an inlet end (i.e., the end adjacent to inlet side 14). Id. at Figs. 3 and 5, [0035] and [0046]. The filter element 36 comprises an outlet end (i.e., the end adjacent to outlet side 16) and an outer periphery (i.e., the side wall of filter element 36) extending between the inlet end 14 and outlet end 16. Id. at Fig. 5, [0035]. The inlet end 14 and the outlet end 16 is separated along a central axis. Id. at Fig. 5. Additionally, Ackermann discloses a pivot projection (i.e., the bottom of circumferential rim 72) and a clamp projection (i.e., grip tab 62) in spaced apart relationship. Id. at Fig. 5, [0055]. The bottom of circumferential rim 72 and the clamp projection 62 projects outwardly away from the outer periphery. Id. at Fig. 5, [0055]. The filter element 36 further comprises a housing seal 76 surrounding the central axis. Id. at Fig. 8, [0055]. 
It is noted here that the bottom of circumferential rim 72 is interpreted as the pivot projection, because this section is inserted into stays 64, and the filter element pivots on the bottom of circumferential rim 72 when it is forced toward the sealing face of the housing. Alternatively, in the analogous art of air filter elements, Widerski discloses a projecting arrangement 415 extending from the bottom of filter element 401 to facilitate pivoting of the cartridge into sealed position. Widerski Fig. 28, [0161]. It would have been obvious to include the projecting arrangement 415 and the corresponding projection arrangement 414 of Widerski at the bottom of Ackermann’s filter element 36 and at the bottom of the housing 12 to facilitate the pivoting of the filter element 36 into sealed position. With this modification, the projecting arrangement 415 of Widerski (i.e., the pivot projection) would project outwardly away from the 
Ackermann also discloses that the clamp projection 62 defines a non-linear bearing surface extending in a direction transverse to the central axis. Id. at Fig. 5. The nonlinear bearing surface is arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the central axis. Id. at Fig. 5, [0055]. The non-linear bearing surface comprises an undulation positioned centrally between opposed sides of the filter media pack. The opposed sides extending between the inlet end 14 and the outlet end 16. Id. at Fig. 5. 
Ackermann does not disclose that the filter element also comprises a frame supporting the filter media pack or that the pivot projection and the clamp projection is included in the frame. 
In the analogous art of air filters, Wydeven discloses the outer peripheral (i.e., top 114, bottom, sides 116 and 118) of a filter element 112 may be made of a fluid impervious material such as a coating of fluid sealant material, which is applied in a liquid form and let harden. Wydeven Fig. 5, col. 4, ll. 63–68. It would have been obvious to include the coating as disclosed by Wydeven on the filter element 36 of Ackermann to ensure fluid does not exit via the outer peripheral. With this modification, the coating of fluid sealant material as disclosed by Wydeven would be the frame supporting the filter media pack. And the pivot projection (the bottom of circumferential rim 72, or alternatively, Widerski’s projecting arrangement 415) and the clamp projection 62 would be included in the frame. 

    PNG
    media_image2.png
    751
    697
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    916
    564
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    389
    392
    media_image4.png
    Greyscale

Claim 2 is directed to the filter element of claim 1. The frame is quadrilateral including a pair of first sidewalls on opposed sides. The frame also includes a pair of second sidewalls on opposed sides and extending transversely between the first sidewalls. The pivot projection and the clamping projecting from the second sidewalls respectively on opposed sides. The term “quadrilateral” is interpreted as “having four straight sides” per the dictionary definition and in view of Spec. dated Feb. 04, 2019 (“Spec.”) [0095]. 
Modified Ackermann does not discloses that the frame is quadrilateral. 
In the analogous art of filter elements, Wydeven discloses a quadrilateral filter element 112. Wydeven Fig. 5. It would have been obvious to modify the filter element 36 of Ackermann to be quadrilateral as such shape is recognized in the filtration art to be suitable for filter elements. With this modification, Ackermann’s round sidewalls would be straight sidewalls and they corresponds to “a pair of first sidewalls on opposed sides.” Ackermann’s original straight sidewalls would be “a pair of second sidewalls on opposed sides and extending transversely between the first sidewalls.” The pivot projection (the bottom of circumferential rim 72, or alternatively, Widerski’s projecting arrangement 415) and the clamp projection 62 would project from from the second sidewalls respectively on opposed sides. 
Claim 3 is directed to the filter element of claim 2. The frame is rectangular with the first sidewalls being longer than the second sidewalls.
Modified Ackermann discloses that the frame is rectangular as the frame is a coating on the filter element 36 and it would have been obvious for the frame to be the same shape as the filter element 36. The filter element 36 is rectangular based on the modification in claim 2. 
However, modified Ackermann does not disclose that the first sidewalls are longer than the second sidewalls. 
In the analogous art of air filter assembly, Cross teaches that the shape of circular, oval, and rectangular or any particular shape for the air filter assembly to accommodate the filter cartridge. Cross, Fig. 2, col. 7, ll. 46–52.  Additionally, the instant disclosure does not teach that the shape of the frame is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this limitation fails to patentably distinguish over prior art because it is a matter of choice which a person of ordinary skill in the art would have found obvious. MPEP 2144.05(III)(B).
Claim 4 is directed to the filter element of claim 2. The filter further comprises at least one guide projection projecting outwardly away from the outer periphery along at least one of the first sidewalls. The at least one guide projection is located closer to the pivot projection than the clamp projection. The at least one guide projection is arranged to provide for pivot projection guidance. 
Modified Ackermann discloses that the filter element 36 comprises at least one guide projection (the part of circumferential rim 72 located on the first sidewalls and close to the pivot projection 415) projecting outwardly away from the outer periphery along at least one of the first sidewalls. Ackermann Fig. 5. It is noted here that here the pivot projection is interpreted to be pivot projection 415 as discussed in claim 1. The guide projection is located closer to the pivot projection 415 than the clamp projection 62. Id. at Fig. 5. The guide projection is arranged to provide for pivot projection guidance as this section is inserted into stays 64, and the filter element pivots on the bottom of circumferential rim 72 when it is forced toward the sealing face of the housing. 


    PNG
    media_image5.png
    721
    755
    media_image5.png
    Greyscale

Claim 5 is directed to the filter element of claim 4. The at least guide projection comprises a pair of guide projections projecting outwardly away from the outer periphery along opposed sides of the first sidewalls. The guide projections is in the form of slide followers located to be adapted to slide along a housing rail surface. The limitation of “slide followers” is interpreted to include any structure that slides along a rail surface under the broadest reasonable interpretation as this term is not defined in the disclosure. 
Modified Ackermann discloses that the guide projection comprises a pair of guide projections projecting outwardly away from the outer periphery along opposed sides of the first Id. at Fig. 5, [0054]. 
Claim 6 is directed to the filter element of claim 2. The frame comprises a plurality of corner regions that extend fully between the inlet end and the outlet end. The frame comprises recessed saddle regions between corner regions. The frame defines a continuous quadrilateral border region proximate the housing seal.
Modified Ackermann discloses that the frame comprises a plurality of corner regions that extend fully between the inlet end and the outlet end.  Ackermann Fig. 5. Modified Ackermann discloses that the frame defines a continuous quadrilateral border region proximate the housing seal 76. Ackermann Fig. 5, [0055]. 

    PNG
    media_image6.png
    721
    755
    media_image6.png
    Greyscale

Modified Ackermann does not disclose that the frame comprises recessed saddle regions between corner regions. 
In the analogous art of air cleaner, Kaufmann discloses a filter element frame 90 with locking recesses 128 between corner regions. Kaufmann Fig. 12, p. 10.  Kaufmann further discloses that the locking recess serves as a fixing device for holding the filter bellows in the frame. Kaufmann p. 1. It would have been obvious to modify Widerski’s frame 205 to include the locking recesses 128 between corner regions to lock the cartridge securely inside the frame 205.  Kaufmann Fig. 12, p. 1.
Claim 7 is directed to the filter element of claim 2. The frame comprises a seal support flange projecting radially outward from the first and second sidewalls in surrounding relation of the filter media pack.
Modified Ackermann discloses a seal support flange (i.e., stabilization blade 78) protecting radially outward from the first and second sidewalls in surrounding relation of the filter media pack. Ackermann Fig. 9, [0065]. 
Claim 8 is directed to the filter element of claim 7. The seal support flange and the housing seal are undulating in a direction along the first sidewalls, and are linear in a direction along the second sidewalls.
Modified Ackermann discloses that the seal support flange 78 and housing seal 76 are linear in a direction along the second sidewalls. Ackermann Fig. 8, [0065]. 
Modified Ackermann does not disclose that the housing 76 and the seal support flange 78 are undulating in a direction along the first sidewalls. 
In the analogous art of air cleaners, Gieseke discloses a seal arrangement with two wavy sections 806 and 808 undulating in a direction along a pair of opposed side walls. Gieseke Fig. Id. at [0241]. Additionally, Gieseke further discloses that such seal type can be safely and securely established and released. Id. at [0241].  It would have been obvious to modify the seal support flange 78 and the housing seal 76on Ackermann’s first sidewalls to be like Gieseke’s wavy sections 806 and 808 for the benefits stated above. With this modification, the seal support flange 78 and the housing seal 76 on Ackermann’s second sidewalls would remain linear. 
Claim 9 is directed to the filter element of claim 1. The filter media pack is quadrilateral and the frame is quadrilateral to include a quadrilateral border region. The filter media pack further comprises a quadrilateral filter pack seal sealing between the filter media pack and the quadrilateral border region.
Modified Ackermann discloses that the frame includes a border region (cover). Ackermann Fig. 11, [0070]. Modified Ackermann further discloses a filter pack seal 76 sealing between the filter media pack 42 and the cover. Additionally, modified Ackermann discloses that the filter media pack 42 and its frame is cylindrical. Ackermann Fig. 5, [0046]. While modified Ackermann does not explicitly disclose that its seal 76 is cylindrical, it would have been obvious for the seal 76 to be cylindrical as it has to match the shape of the frame and the border region to achieve good sealing results.  Therefore, it is concluded that the filter media pack 42, the border (i.e., cover) and the seal should have identical shape to achieve good sealing effect. 
However, modified Ackermann does not disclose that the filter media pack 42, the border (i.e., cover) and the seal are quadrilateral. 
In the analogous art of filter elements, Wydeven discloses a quadrilateral filter element 112. Wydeven Fig. 5. It would have been obvious to modify all the filter elements of Ackermann 
Claim 10 is directed to the filter element of claim 1. The filter media pack is permanently bonded to the frame.
While modified Ackermann does not explicitly disclose that its filter media pack 42 is permanently bonded to the frame (i.e., the coating). It would have been obvious that the filter media pack would be permanently bonded to the frame (the liquid coating that hardens) as the coating would stick to the filter media pack when it hardens. Additionally, it is noted here that the frame would be permanently secured to the media pack 42 as long as the two elements are not separated from one another after they have been combined. 
Claim 11 is directed to the filter element of claim 1. The non-linear bearing surface comprises a centering notch formed centrally and facing toward one of the inlet end and the outlet end. The centering notch projects away from the housing seal.  
Modified Ackermann discloses that the non-linear bearing surface of the clamp projection 62 comprises a centering notch formed centrally and facing toward the outlet end. Ackermann Fig. 8, [0066]. The centering notch projects away from the housing seal 76. Id. at Fig. 8, [0068]. 
Claim 12 is directed to the filter element of claim 1. The clamp projection and the pivot projection are located on opposite sides of the frame.
Modified Ackermann discloses that the clamp projection 62 and the pivot projection (i.e., the bottom of circumferential rim 72, or alternatively, Widerski’s projecting arrangement 415) are located on opposite sides of the frame, i.e., with the clamp projection 62 located at the top of the filter element and the pivot projection located at the bottom. 

Claim 13 is directed to the filter element of claim 1. The clamp projection comprises a block member defining an undercut to provide a handle structure configured for grasping.  
Modified Ackermann discloses that its grip tab 62 (i.e., the tab is the block member) defining an undercut to provide a handle structure configured for grasping. Ackermann Fig. 8, [0055]. 
Claim 14 is directed to the filter element of claim 1. The clamp projection comprises a block member defining a central recess configured for receiving a center camming projection and first and second wings on opposed sides defining portions of the nonlinear bearing surface. The limitation of “configured for receiving a center camming projection” fail to patentably distinguish over the prior art because they describe the manner in which the filter device is intended to be used rather than its structure.  MPEP 2114(II). 
Modified Ackermann discloses that its grip tab 62 is a block member defining a central recess and a first and second wing on opposed sides defining portions of the nonlinear surface. Ackermann Fig. 8, [0055].  

    PNG
    media_image7.png
    474
    748
    media_image7.png
    Greyscale

Claim 15 is directed to the filter element of claim 14. The non-linear bearing surface extends continuously through the recess and first and second wings. 
Modified Ackermann discloses that the non-linear surface of the grip tab 62 extends continuously through the recess and first and second wings. Ackermann Fig. 8, [0055].  
Claim 16 is directed to the filter element of claim 14. The frame defines a peripheral sidewall surrounding the filter media pack. The block member defines an outer plate portion spaced from the sidewall and connecting plate portions extending radially and connecting between the outer plate portion and the peripheral sidewall. The outer plate portion defines the non-linear bearing surface and defines a centering notch formed centrally and facing toward one of the inlet end and the outlet end, and projecting away from the housing seal to provide the central recess. 
As described in claim 1, the frame is a liquid coating that hardens after applying to outer periphery of the filter media pack 36, therefore, the frame defines a peripheral sidewall surrounding the filter media pack 36. The block member of grip tab 62 defines an outer plate portion spaced from the sidewall and connecting plate portions extending radially and connecting between the outer plate portion and the peripheral sidewall. Ackermann Fig. 8. The outer plate portion defines the non-linear bearing surface and defines a centering notch formed centrally and facing toward the outlet end, and projecting away from the housing seal 76 to provide the central recess. Id. at Fig. 8. 

    PNG
    media_image8.png
    500
    720
    media_image8.png
    Greyscale

Claim 17 is directed to the filter element of claim 1. The frame is a plastic member. The housing seal is a compressible elastomeric material for forming an axial seal. The filter media pack is at least one of a fluted construction and a pleated construction to provide a direct inline flow filter in the direction of the central axis. The term of “axial seal” is interpreted as a face seal, where the compression are formed on the top and bottom of the seal’s cross section. 
Modified Ackermann discloses that the housing seal 76 is compressible elastomeric material (i.e., PUR). Ackermann [0070]. Modified Ackermann discloses that the housing seal 76 is an axial seal as the compression are formed on the top and bottom of the seal’s cross section rather than radially. Id. at [0055].  Modified Ackermann further discloses that the filter media pack 42 is a direct inline flow filter in the direction of the central axis. Id.
Modified Ackermann does not disclose that frame is a plastic member. Modified Ackermann further does not disclose that the filter media pack 42 is at least one of a fluted construction and a pleated construction. 
In the analogous art of air filter device, Wydeven discloses that the fluid impervious material could be plastic, metal or fluid sealant material. Wydeven col. 4, ll. 63–68. Additionally, Wydeven also discloses that the filter media pack is a fluted construction. Id. at Fig. 5, col. 6–9. It would have been obvious to further modify Ackermann so that the frame is made of plastic and the filter media pack is of a fluted construction as both feature is recognized in the air filter art to be suitable for frame material and filter media pack construction.   
Claim 18 requires that the non-linear bearing surface is chevron shaped. 
Modified Ackermann discloses that the non-linear bearing surface is chevron shaped. Ackermann Fig. 8. 
Claim 19 is directed to the filter element of claim 1. The filter element is configured for use with an air cleaner housing having a pivot receptacle in a housing base and a clamping cam surface on a pivotable housing lid. The filter element further comprises the pivot projection and the clamp projection. The pivot projection is configured and arranged for engagement with the pivot receptacle. The clamp projection is configured and arranged for engagement with the clamping cam surface, such that the filter element is configured to for developing axial clamping force along the central axis for axial sealing of the housing seal. The housing seal being an axial seal. 
Modified Ackermann discloses that the filter element 36 is configured for use with an air cleaner housing 12 having a pivot receptacle (i.e., the portion of insertion stays 64 located at the house 12 base that received the bottom portion of the circumferential rim 72, or alternatively, the Id. at Fig. 6, [0065]. 

Response to Arguments 
Objections
The examiner withdraws the objections as the applicant has amended the claims and specification to overcome the objections. 
35 USC § 112(b) rejections
The examiner withdraws the 35 USC § 112(b) rejections as the applicant has amended the claims to overcome the rejections. 
35 USC § 102 or 103 rejections
Applicant’s arguments, see Applicants Rem. dated Apr. 21, 2021 (“Applicant Rem.”)  p. 13–16, with respect to the rejections of claims 11, 13, 14 and 18 under 35 USC §103 rejections 
The examiner withdraws the previous 35 USC §102 and 103 rejections for claims 1–19 as the amended claims overcomes the previous rejections. However, upon further consideration, a new ground(s) of rejection is made in view of Ackermann, Widerski and Wydeven, Cross, Gieseke and Kaufmann. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                               



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kaufmann reference is the 56-page foreign reference dated May 6, 2019 disclosed in IDS dated May 6, 2019. The machine translation of the Kaufmann reference is the 13-page Foreign Reference dated Jan. 21, 2021. The examiner relies on the original document for figure interpretation and the machine translation for text interpretation.